Citation Nr: 1013042	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-06 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Should a February 2009 Board decision denying 
entitlement to an increased rating for residuals of a right 
ankle fracture be vacated?

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an effective date prior to August 23, 
2002 for the assignment of a 10 percent rating for residuals 
of a right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1977 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted the Veteran's claim of 
entitlement to a compensable rating for residuals of a right 
ankle fracture, and assigned a 10 percent evaluation.

In February 2009, the Board dismissed the Veteran's claim 
for lack of jurisdiction.  The Veteran filed a motion for 
reconsideration, which was granted, and the February 2009 
Board dismissal was vacated.  The claim is again before the 
Board for appellate review.

The issue of entitlement to an effective date prior to 
August 23, 2002 for the assignment of a 10 percent rating 
for residuals of a right ankle fracture is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


VACATUR

As noted, the appellant's claim was denied by the Board in 
February 2009.  That decision, however, failed to recognize 
an October 2003 document as a timely notice of disagreement.  
Given that fact, the February 2009 Board decision is 
VACATED. A new decision based on a de novo review is issued 
below.


FINDING OF FACT

The Veteran's right ankle has not been productive of marked 
limitation of motion.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence 
dated in June 2003 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to 
the rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran prior to March 
2006 correspondence of how disability rates and effective 
dates are assigned.  His claim was readjudicated in a June 
2006 supplemental statement of the case.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless.  Notice 
errors may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  In this case, the issue was readjudicated 
after proper notice was provided.  Therefore, the Board 
finds no prejudice based on lack of notice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  In his January 2009 brief, 
the Veteran's representative noted that the appellant's last 
examination was in 2003, and he requested a new examination.  
A review of the claims file, however, reveals that the 
Veteran's last VA examination was in May 2006.  While the 
Veteran has noted that he began wearing an ankle brace since 
his last examination, he has not alleged a worsening of his 
symptoms.  See March 2009 statement in support of claim.  
But see May 2006 VA examination (noting that the Veteran had 
recently begun wearing a lace-up ankle brace).  The Board 
finds that the Veteran has been provided with adequate VA 
examinations.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has 
not suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
rating is warranted for a moderate limitation of ankle 
motion, and a 20 percent rating is assigned for a marked 
limitation.  Normal range of motion of the ankle is 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II.

In October 2002, the Veteran was afforded a VA examination.  
The Veteran reported flare-ups of the ankle occurred when he 
twisted his ankle.  A physical examination of the right 
ankle revealed no deformity.  Stability was good, and there 
was no pain on palpation.  Ankle dorsiflexion was to zero 
degrees, and plantar flexion was to 25 degrees.  The 
Achilles reflexes were trace.  The Veteran could tandem toe 
walk without difficulty.  The physician opined that the 
right ankle examination was normal.

The Veteran was afforded another VA examination in July 
2003.  The Veteran reported that he had twisted his right 
ankle and fallen the day prior to the examination.  He 
stated that he generally did not have any flare-ups of ankle 
pain, but he did experience episodes where his ankle twisted 
easily.  He had not had any totally incapacitating episodes 
of ankle pain, and he did not have any associated 
constitutional symptoms associated with his ankle 
complaints.  

On examination very mild right ankle swelling was noted.  
There was tenderness on palpation of the anterolateral 
aspect of the ankle, and there was mild lateral instability 
on varus stress.  There was no evidence of any medial 
instability on valgus stress.  No sensory deficit of the 
forefoot was present.  There was pain on palpation of the 
plantar aspect of the heel.  Right ankle dorsiflexion was to 
five degrees with normal being 20 degrees, and plantar 
flexion was to 30 degrees with normal being 45 degrees.  
Right ankle X-rays showed degenerative changes about the 
lateral aspect of the ankle mortise.  The Veteran was 
diagnosed with right ankle degenerative joint disease with  
very mild lateral instability.  The examiner noted that the 
examination was conducted during a period of quiescent 
symptoms, and the symptoms elicited were compatible with the 
diagnoses.  The examiner observed that physical examination 
findings could be significantly different during a flare-up.  
Painful symptoms such as those that were outlined in the 
examination would require the Veteran to expend extra energy 
to complete tasks and would lead to early fatigue, weakened 
movements, and a loss of coordination.

In November 2005, the Veteran presented to the podiatrist 
with complaints of a painful right ankle.  Physical 
examination revealed no swelling , but there was pain with 
inversion, eversion, and on lateral palpation.  The pedal 
pulse was palpable, and projective sensation was intact.  He 
was diagnosed with an ankle sprain.  

At a VA examination in May 2006, the Veteran reported having 
right ankle pain "most of the time," and he noted that the 
joint often twisted and popped.  He was recently provided 
with a lace-up brace for his right ankle.  He reported a 
history of edema.  The Veteran stated that he was able to 
walk approximately half a mile, but thereafter he would 
experience increased ankle soreness.  When squatting, the 
ankle would crack and hurt.  In the past, he had twisted his 
ankle and fallen down stairs.  He was able to complete his 
activities of daily living.  The Veteran reported flare-ups 
occurring with weather changes, and lasting two to four 
hours.  During the prior year the Veteran reported one 
episode where he was off his foot for two days with 
incapacitation.  He had no associated constitutional 
symptoms.  

Physical examination revealed mild edema at the lateral 
malleolus.  The Veteran was wearing an ankle brace.  There 
was mild laxity on eversion with a positive posterior drawer 
test with a soft end point.  The Veteran was neurovascularly 
intact.  There was no numbness or tingling, and pulses were 
equal bilaterally.  Range of motion testing revealed 
dorsiflexion to 15 degrees, and plantar flexion to 30 
degrees.  There was no varus or valgus deviation of the os 
calcis in respect to the fibula or tibia.  After repetitive 
motion of the right ankle, testing for pain, weakness, and 
fatigability showed no change of range of motion or pain 
pattern that was described prior to activity.  The Veteran 
was diagnosed with status post right ankle fracture with 
decreased range of motion and mild instability.

While the Veteran shows a limitation of right ankle motion, 
and while he has been issued a brace for support, the 
residuals of his fracture are not productive of a marked 
limitation of motion.  The Board acknowledges that the 
Veteran's dorsiflexion of his right ankle in 2002 and 2003 
were limited; however, his plantar flexion has was only 
slightly limited.  In October 2002, although the Veteran's 
ankle dorsiflexion was documented as zero degrees, the 
Veteran showed no objective evidence of right ankle pain.  
Indeed, the physician commented that right ankle examination 
was normal.  These inconsistencies lead the Board to assign 
limited probative value to the findings made in 2002.  At 
his July 2003 examination, the Veteran had twisted his ankle 
the day before and was suffering from the residuals of his 
twisted ankle.  Still, he exhibited no more than a mild 
limitation of dorsiflexion.  Significantly, at his most 
recent examination in May 2006, the Veteran again exhibited 
a mild limitation of dorsiflexion and plantar flexion.  
Repetitive testing did not result in any further limitations 
which would justify an increase under DeLuca.

Thus, the Board finds that the Veteran's right ankle 
disability is productive of a moderate limitation of motion.  
Regarding entitlement to a rating in excess of 10 percent, 
the preponderance of the evidence is against this aspect of 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable, and the claim for a rating in excess of 10 
percent for residuals of a right ankle fracture is denied.         
38 U.S.C.A. § 5107(b).


ORDER

The Board's decision of February 2009, which dismissed a 
claim of entitlement to an evaluation an increased 
evaluation for residuals of a right ankle fracture is hereby 
vacated.

Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture is denied.


REMAND

In response to the August 2003 rating decision, the Veteran 
filed an October 2003 notice of disagreement as to the 
assigned effective date of his claim.  

The RO has not yet issued a statement of the case as to the 
issue of entitlement to an effective date prior to August 
23, 2002 for the assignment of a 10 percent rating for 
residuals of a right ankle fracture.  A statement of the 
case must be issued for this claim.  Manlincon v. West, 12 
Vet. App. 238 (1999) (An unprocessed notice of disagreement 
should be remanded, not referred, to the RO for issuance of 
a statement of the case.).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
as to the issue of entitlement to an 
effective date prior to August 23, 2002 
for the assignment of a 10 percent rating 
for residuals of a right ankle fracture.  
This claim is not to be returned to the 
Board unless the Veteran perfects an 
appeal in a timely manner.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


